Title: From Thomas Jefferson to Chastellux, 24 December 1784
From: Jefferson, Thomas
To: Chastellux, François Jean de Beauvoir, Chevalier de



Dear Sir
Paris Dec. 24. 1784.

Whenever I have had the pleasure of seeing you, you have so filled up the time with agreeable conversation that I have omitted to speak to you on a subject which interests me as it does in some measure yourself. When I was in Philadelphia in the winter of 1782. 1783. a gentleman of my acquaintance, whose candour and good sense yeilds to that of no one, told me with much concern that you had written a book of journals and had a few copies printed, which had not only given great offence, but had very much lessened the public opinion of your talents &c. I think I need not tell you how deeply I felt this. He repeated to me perhaps half a dozen passages from it; they were from your Voiage de Newport a Philadelphie, and contained strictures on some of the ladies whom you had seen. This gentleman did not know you, and having heard me speak of you, made this communication in order to induce a suspicion in me that I had estimated you rather partially. I need not tell you my answer particularly. The circumstances noted, the not intending they should be public, the conversations I had with you at Monticello which had removed all possibility of error in my estimate of you &c. &c. furnished me just ground enough to make my friend suppose that the passages he quoted must not be considered as sufficient to undo the public opinion of you. I heard much afterwards of these same passages and two or three others. A twelvemonth after this, that is in the last winter 1783. 1784. Mr. Marbois shewed me the book itself. I never was so astonished. I found it the most flattering account of America that had ever  been written. I found indeed the passages which had been quoted; and what was remarkeable was, that there were in the whole book but about eight of these which could give offence to any body, and that the malice and curiosity of the world had immediately fished out these from those who were possessed of the book, had got verbal and literal possession of them, knew not one word else of what was in it, but formed a general opinion that the whole was like this, a collection of personal strictures and satyre. I observed to Monsr. Marbois that it was much to be wished that you would let us strike out these passages, and translate and publish the work. He thought with me that it would be very pleasing to the Americans and valuable to yourself as far as their opinions can interest you. He said he would write to you on the subject. I was to do the same; but my appointment to come here prevented my doing it. I do not know that you have any occasion to set any value on the opinions of my countrymen. But you must allow myself to do it and many others of them who have formed a just esteem for you. It is irksome to us to have your worth mistaken; and it is much our wish to set it in it’s just point of view. This would be done effectually by translating and publishing the book, having first struck out the passages which gave offence and which were of the least importance of any in it. A preface might admit the former existence of such passages, justify their insertion in what was intended for the eye of a dozen friends only, and equally justify their omission when the work is offered to the public. Perhaps you would permit to be added a translation of your letter to Mr. Madison on the probable influence of the revolution on our manners and laws, a work which I have read with great pleasure and wish it could be given to my countrymen. Be so good as to reflect on these things and let them be the subject of our next conversation. I have given you the detail historically as the circumstances happened, believing you would thence form a better judgment of them. I am with very great esteem Dr. Sir your friend & servt.,

Th: Jefferson

